BlackRock Funds II BlackRock High Yield Bond Portfolio (the Fund) Supplement dated February 29, 2012 to the Statement of Additional Information dated January 27, 2012 Effective immediately, the following changes are made to the Funds Statement of Additional Information: The section entitled Management and Advisory Arrangements  Information Regarding the Portfolio Manager is revised as set forth below. The first paragraph in the subsection entitled High Yield Bond Portfolio is deleted in its entirety and replaced with the following: James Keenan, CFA, Mitchell Garfin, CFA, Derek Schoenhofen and Charlie McCarthy, CFA are the High Yield Bond Portfolios portfolio managers and are jointly and primarily responsible for the day-to-day management of the Funds portfolio The subsection entitled High Yield Bond Portfolio  Other Funds and Accounts Managed is amended to add the following information with respect to the Fund as of December 31, 2011: Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Charlie McCarthy, CFA 7 2 19 0 0 4 $2.27 Billion $2.53 Billion $4.57 Billion $0 $0 $544.2 Million The subsection entitled Portfolio Manager Compensation OverviewDiscretionary Incentive Compensation is amended to add the following information with respect to the Fund: Portfolio Manager Applicable Benchmarks Charlie McCarthy, CFA A combination of market-based indices (e.g., The Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index), certain customized indices and certain fund industry peer groups. The subsection entitled Portfolio Manager Beneficial Holdings is amended to add the following information with respect to the Fund as of December 31, 2011: Dollar Range of Equity Securities Beneficially Owned Portfolio Manager Portfolio Managed Charlie McCarthy, CFA High Yield Bond Portfolio $10,000$50,000 Shareholders should retain this Supplement for future reference. SAI-HYB-0212SUP
